Biddle, P. J.,
9th judicial district, specially presiding,
Exceptions were filed in behalf of John J. Morey, one of the claimants to the reward offered by the plaintiff, alleging that the court erred in its findings and opinion filed Sept. 1, 1923 [5 D. & C. 431], in holding that the exceptant had acted with bad faith towards the plaintiff, and that even if it was agreed that he had acted in bad faith, so far as Russo and Scott were concerned, this should not prejudice his claim for a portion of the reward due for the arrest and conviction of three of the other robbers.
In view of the very able and forcible argument made in support of the exceptions, we have gone over the testimony again with care, but find ourselves unable to agree with the argument made in behalf of Morey. We feel that, in the light of the evidence of the claimant himself, as well as of' the others, our conclusion that he acted in bad faith, as far as Scott and Russo are concerned, is the only conclusion that could be reached logically.
The reward, as we have pointed out, was not merely for the arrest but for the conviction of the robbers, and Morey’s testimony, as well as the other 'evidence, showed that, subsequent to the arrest and before the trial as well as afterwards, he was actively engaged in following out the instructions of Russo and in expending money in behalf of Russo to prevent the conviction of the criminals; and this conduct of his was not disclosed either to the trust company or to the Burns Detective Agency. We do not see what this could be except bad faith.
It was argued with much ability that the defendants profited nothing by this conduct of Morey’s, and this may be admitted, although we cannot go to the extent that the learned counsel for the exceptant goes, in saying that what he did was a disservice to Russo instead of a service. It is true that the efforts made for Russo did not result in his acquittal; but that was not because Morey ¿id not actively endeavor to secure the acquittal of Russo and Scott.
The controlling point is not whether the plaintiff was actually injured by the action of Morey, but whether his conduct was not a violation of his implied obligation to act with fairness and good faith towards his quasi-employer, the Peoples Trust Company of Wyomissing. That was the rule that was applied in the cases cited in our former opinion, and while it is true that these were cases relating to transactions in real estate, the nature of the transaction does not, as we view it, in any manner affect the controlling principle.
Nor can we agree with the argument that because the money that was spent and the efforts that were made were made in behalf of Russo and Scott, this should not affect Morey’s claim to a share of the reward for the arrest and conviction of three others of the criminals.
The robbery was the result of the joint efforts of seven criminals, and the action of each of these criminals, and of the evidence connecting each one with the offence charged, was so interlaced and correlated that it was impossible to take action in behalf of one without that action having a strong tendency to affect the result in the case of each of the others. It may be true that separate indictments were returned against the various defendants, but they were tried together, before the same jury, and the action was too close to permit us to consider that there was any separation or distinction in the contemplated effect of the bad faith shown by the claimant Morey. All of the exceptions filed in his behalf are, therefore, overruled.
And now, Jan. 10, 1924, the prothonotary is directed to enter the decree filed Sept. 7, 1923, as the final decree of the court in this case.
Prom Wellington M. Bertolet, Reading, Pa.